               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID J. MCNEIL,                   )
                                   )
               Plaintiff,          )
                                   )
    v.                             )           1:19CV213
                                   )
ANDREW M. SAUL,                    )
Commissioner of Social             )
Security,                          )
                                   )
               Defendant.          )


                                 ORDER

    This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on August 31, 2020, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 14.) In the Recommendation, the

Magistrate Judge recommends that Plaintiff’s Motion for Judgment

Reversing the Decision of the Commissioner of Social Security,

(Doc. 10), be denied, that Defendant’s Motion for Judgment on

the Pleadings, (Doc. 12), be granted, and that this action be

dismissed with prejudice. (See Doc. 14 at 21-22.) The

Recommendation was served on the parties to this action on

August 31, 2020. (Doc. 15.) Counsel for Plaintiff filed timely

objections, (Doc. 16), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified




    Case 1:19-cv-00213-WO-LPA Document 17 Filed 09/30/20 Page 1 of 2
proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination in accord with the Magistrate Judge’s

Recommendation.   This court therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 14), is ADOPTED. IT IS FURTHER ORDERED

that Plaintiff’s Motion for Judgment Reversing the Decision of

the Commissioner of Social Security, (Doc. 10), is DENIED, that

Defendant’s Motion for Judgment on the Pleadings, (Doc. 12), is

GRANTED, that the Commissioner’s decision is AFFIRMED, and that

this action is DISMISSED with prejudice.

    A judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 30th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 2 -




    Case 1:19-cv-00213-WO-LPA Document 17 Filed 09/30/20 Page 2 of 2
